Citation Nr: 0804427	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  06-28 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for gastrointestinal 
disease.

2.  Entitlement to service connection for bilateral hearing 
loss disability.

3.  Entitlement to service connection for a gastrointestinal 
disability to include stomach ulcers and acid reflux.

4.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

5.  Entitlement to service connection for vocal cord lesion.

6.  Entitlement to service connection for plantar keratosis.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for kidney disability.

9.  Entitlement to service connection for gout.

10.  Entitlement to service connection for high cholesterol.

11.  Entitlement to service connection for sleep apnea.

12.  Entitlement to service connection for chronic 
obstructive pulmonary disease (COPD).

13.  Entitlement to service connection for coronary artery 
disease (CAD).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from January 1972 to January 
1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in December 2007.  A transcript of the 
hearing has been associated with the claim file.

The issues of entitlement to service connection for bilateral 
hearing loss, a gastrointestinal disease, degenerative disc 
disease of the lumbar spine, vocal cord lesion, plantar 
keratosis, hypertension, kidney disability, gout, high 
cholesterol, sleep apnea, COPD and CAD are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Service connection for bleeding ulcers was denied by the 
RO in a decision of July 1974.  

2.  The veteran abandoned the claim.

3.  The evidence submitted since the RO's July 1974 decision 
is relevant and probative of the issue at hand.


CONCLUSIONS OF LAW

1.  The July 1974 decision, which denied service connection 
for bleeding ulcers, is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  The evidence received since the July 1974 decision, which 
denied service connection for bleeding ulcers, is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5103A, 
5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the veteran and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
the instant case, the veteran's claim is being reopened.  As 
such, any deficiencies with regard to VCAA are harmless and 
nonprejudicial.  

New and Material 

Service connection for bleeding ulcer was denied in a July 
1974 rating decision on the basis that the veteran did not 
report for a VA examination.  The veteran was informed that 
no further action would be taken in his case unless he was 
willing to report for an examination.  The veteran did not 
reply within a year from the date of the letter.  Therefore 
he is considered to have abandoned the claim.  See 38 C.F.R. 
§ 3.158 (2007).  As the veteran abandoned his claim and did 
not file a timely notice of disagreement to the RO's denial 
of July 1974, the decision became final.

At the time of the denial the evidence included service 
medical records which showed, in a separation physical of 
December 1973, that the veteran complained of his stomach 
hurting all the time from day to day and having food trouble.  
Submitted since the RO's July 1974 decision are numerous 
private medical treatment records showing a diagnosis of 
gastroesophageal reflux (GERD).

The RO's July 1974 decision is final based upon the evidence 
then of record.  A prior final decision will be reopened if 
new and material evidence is submitted.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  If the Board determines that the 
evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making 
this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis, not only since the time the claim 
was last disallowed on the merits.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In the present case, this means that the 
Board must look at all the evidence submitted since the July 
1974 decision.

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which relates 
to an unestablished fact necessary to substantiate the claim, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled, 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The Board has made a careful review of the record.  The Board 
notes that at the time of the prior denial, there was 
evidence of stomach problems while in service but no evidence 
of a current stomach disability.  Since that determination 
the veteran has introduced evidence of a current digestive 
tract disability in the form of private medical records 
documenting a diagnosis of GERD.  This evidence is relevant 
and probative to the issue at hand.  The evidence clearly 
cures the evidentiary defect that existed at the time of the 
prior decision.  See 38 C.F.R. § 3.156.  Based upon the 
reason for the prior denial, the additional evidence is new 
and material and the claim is reopened. 


ORDER

The application to reopen the claim for service connection 
for gastrointestinal disease is granted.


REMAND

The Board notes that the VCAA requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. §  5103A(d).  The VA is obligated to conduct "'a 
thorough and contemporaneous medical examination'" when 
necessary.  Porcelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  When medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  38 C.F.R. § 3.159(c)(4)(i).  
See Littke v. Derwinski, 1 Vet. App. 90 (1991).  

In the present case  a separation physical of December 1973 
notes that the veteran complained of back trouble, problems 
with food and his stomach hurting all the time day in and day 
out.  Private medical treatment records note a diagnosis of 
GERD in June 2003 and a diagnosis of degenerative disc 
disease of  June 2000.  At the Travel Board hearing of 
December 2007 the veteran testified that his stomach problems 
and his back problems started while in service.  In McLendon 
v. Nicholson, 20 Vet. App. 79 (2006) the Court held that VA 
must provide a medical examination when there is: (1) 
competent evidence of a current disability or persistent 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent  
medical evidence on file for the Secretary to make a decision 
on the claim.  In this case, the veteran has been diagnosed 
with GERD and degenerative disc disease of the back.  
Furthermore, service medical records show that the veteran 
complained of back trouble and stomach trouble at separation.  
The Board notes that the veteran has not undergone a VA 
examination.  Therefore, a medical examination is required.  
See McLendon.

Furthermore, the Board notes that under the VCAA the VA has a 
duty to assist in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  At 
the Travel Board hearing the veteran testified that he was 
treated numerous times for bleeding ulcers, high blood 
pressure, for his back and for his throat at the Ireland 
Hospital at Fort Knox, Kentucky.  The RO has previously 
requested treatment records from the hospital but limited the 
request to only November 1973.  As the veteran has claimed 
treatment throughout his active duty time, a search for 
records encompassing a wider period of time must be made.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request all 
treatment records for the veteran from 
the Ireland Hospital in Fort Knox, 
Kentucky, for the period of time from 
January 1972to January 1974.

2.  The veteran should undergo VA 
examination to determine the etiology of 
all current stomach disability and back 
disability.  If confirmed, the examiner 
should determine the most likely 
etiology of any stomach and/or back 
disability found.  The examiner should 
specifically comment as to whether it is 
as likely as not (i.e., to at least a 
50-50 degree of probability) that any 
stomach and/or back disability present 
is related to service or whether such 
etiology is unlikely (i.e., less than a 
50-50 probability).  The claims folder 
should be made available to the 
examiner.  It is requested that 
reasoning be afforded in support of any 
opinion provided.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


